EXECUTION VERSION

INCREMENTAL FACILITY AMENDMENT NO. 6 dated as of November 30, 2015 (this
“Amendment”), to the CREDIT AGREEMENT dated as of January 31, 2012 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among CROWN CASTLE INTERNATIONAL CORP., a Delaware corporation (“Holdings”),
CROWN CASTLE OPERATING COMPANY, a Delaware corporation (the “Borrower”), the
LENDERS and ISSUING BANKS party thereto, MIZUHO BANK, LTD. (as successor
administrative agent to The Royal Bank of Scotland PLC), as Administrative Agent
(the “Administrative Agent”), MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, as Syndication Agent, and MORGAN STANLEY SENIOR FUNDING, INC., as
Co-Documentation Agent.
WHEREAS, the Borrower, in accordance with Section 2.21 of the Credit Agreement,
hereby requests that the Revolving Commitment Increase Lenders (as defined
below) (a) provide a Revolving Commitment Increase (as defined in the Credit
Agreement) on the Effective Date (as defined below) in an aggregate principal
amount of up to $100,000,000 (the “Increase”) and (b) make Revolving Loans to
the Borrower in respect thereof from time to time during the Revolving
Availability Period subject to the terms and conditions set forth herein and in
the Credit Agreement; and
WHEREAS, each Person party hereto whose name is set forth on Schedule 1 hereto
under the heading “Revolving Commitment Increase Lenders” (each such Person, a
“Revolving Commitment Increase Lender”) has agreed (a) to provide a portion of
the Increase to the Borrower in the amount set forth opposite its name on such
Schedule and (b) to make Revolving Loans to the Borrower in respect thereof from
time to time during the Revolving Availability Period subject to the terms and
conditions set forth herein and in the Credit Agreement.
WHEREAS, this Amendment is an Incremental Facility Amendment entered into
pursuant to Section 2.21 of the Credit Agreement to provide for the Increase and
the Revolving Loans made pursuant thereto referred to above.
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:
SECTION 1. Defined Terms; Rules of Interpretation. Capitalized terms used and
not defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The rules of interpretation set forth in Section 1.03 of the Credit
Agreement are hereby incorporated by reference herein, mutatis mutandis.
SECTION 2.    Revolving Commitment Increase.



--------------------------------------------------------------------------------

2

(a)    Schedule 1 hereto sets forth the portion of the Increase of each
Revolving Commitment Increase Lender as of the Effective Date (with respect to
each Revolving Commitment Increase Lender, such Revolving Commitment Increase
Lender’s “Increase Commitment”). Each Revolving Commitment Increase Lender’s
Increase Commitment shall be several and not joint.
(b)    On the Effective Date, (i) the aggregate principal amount of Revolving
Borrowings outstanding immediately prior to the effectiveness of the Increase
(the “Existing Revolving Borrowings”) shall be deemed to be repaid, (ii) each
Revolving Commitment Increase Lender shall make such payments to the
Administrative Agent as are required by clauses (ii) or (iii), as applicable, of
Section 2.21(d) of the Credit Agreement with respect to its portion of the
Increase, (iii) the Administrative Agent shall make such payments to the
Revolving Lenders as are required by clause (iv) of Section 2.21(d) of the
Credit Agreement with respect to the Increase, (iv) after the effectiveness of
the Increase, the Borrower shall be deemed to have made new Revolving Borrowings
(the “Resulting Revolving Borrowings”) in an aggregate principal amount equal to
the aggregate principal amount of the Existing Revolving Borrowings and of the
Types and for the Interest Periods specified in the Borrowing Request delivered
pursuant to Section 4(d) hereof, (v) each Revolving Lender shall hold its
Applicable Percentage of the Resulting Revolving Borrowings (calculated after
giving effect to the effectiveness of the Increase) and (vi) the Borrower shall
pay to each Revolving Lender (prior to the effectiveness of the Increase) any
and all accrued but unpaid interest on its Loans comprising the Existing
Revolving Borrowings, together with any amounts payable pursuant to Section 2.16
of the Credit Agreement in respect of the repayment contemplated by clause (i)
of this paragraph (b), in each case as required by and pursuant to the terms of
the Credit Agreement.
(c)    Each Revolving Commitment Increase Lender, by delivering its signature
page to this Amendment on the Effective Date, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or any Class of Lenders on the
Effective Date.
SECTION 3.    Representations and Warranties. Each of the Loan Parties
represents and warrants to the Administrative Agent and to each of the Revolving
Commitment Increase Lenders that:
(a)    This Amendment has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against such
Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
(b)    The representations and warranties of each Loan Party set forth in the
Loan Documents are true and correct in all material respects (or, in the case of



--------------------------------------------------------------------------------

3

representations and warranties qualified as to materiality, in all respects) on
and as of the Effective Date, except in the case of any such representation and
warranty that expressly relates to a prior date, in which case such
representation and warranty is true and correct in all material respects (or in
all respects, as applicable) as of such earlier date.
(c)    At the time of and immediately after giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing.
SECTION 4.    Effectiveness. This Amendment shall become effective as of the
date first above written (the “Effective Date”) when (a) the Administrative
Agent shall have received counterparts of this Amendment that, when taken
together, bear the signatures of Holdings, the Borrower, each of the other Loan
Parties and each of the Revolving Commitment Increase Lenders, (b) each of the
conditions set forth in subclauses (A) through (D) (inclusive) of the proviso in
Section 2.21(a) of the Credit Agreement shall have been satisfied, (c) each of
the representations and warranties set forth in Section 3 hereof shall be true
and correct, (d) the Borrower shall have delivered a Borrowing Request with
respect to the Resulting Revolving Borrowings, (e) the Administrative Agent
shall have received such documents and certificates as the Administrative Agent
or its counsel may reasonably request relating to the organization, existence
and good standing of the Borrower, the authorization of this Amendment and the
transactions contemplated hereby and any other legal matters relating to the
Borrower, the Loan Documents or the transactions contemplated hereby (including
certified resolutions from the board of directors of the Borrower authorizing
the execution, delivery and performance of this Amendment), all in form and
substance reasonably satisfactory to the Administrative Agent, (f) the
Administrative Agent shall have received a legal opinion reasonably satisfactory
to it from Cravath, Swaine & Moore LLP, special New York counsel for the Loan
Parties, and (g) the Administrative Agent shall have received payment of all
fees and expenses required to be paid or reimbursed by Holdings, the Borrower or
any other Loan Party under or in connection with this Amendment, including those
fees and expenses set forth in Section 8 hereof.
SECTION 5.    Credit Agreement. Except as expressly set forth herein, this
Amendment (a) shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, Holdings, the Borrower or any other Loan Party under the
Credit Agreement or any other Loan Document and (b) shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other Loan Document, all
of which are ratified and affirmed in all respects and shall continue in full
force and effect. Nothing herein shall be deemed to entitle Holdings, the
Borrower or any other Loan Party to any future consent to, or waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances. After the Effective Date, any
reference in the Loan Documents to the Credit Agreement shall mean the Credit



--------------------------------------------------------------------------------

4

Agreement as modified hereby. This Amendment shall constitute a “Loan Document”
for all purposes of the Credit Agreement and the other Loan Documents.
SECTION 6.    Applicable Law; Waiver of Jury Trial. (a) THIS AMENDMENT AND ANY
CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.10 OF THE
CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.
SECTION 7.    Counterparts; Amendment. This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile transmission or other electronic
imaging shall be effective as delivery of a manually executed counterpart of
this Amendment. This Amendment may not be amended nor may any provision hereof
be waived except pursuant to a writing signed by Holdings, the Borrower, the
Administrative Agent and the Revolving Commitment Increase Lenders.
SECTION 8.    Fees and Expenses. (a) Holdings and the Borrower agree to pay to
the Administrative Agent, for the account of each Revolving Commitment Increase
Lender, an amendment fee equal to 0.20% of the aggregate amount of such
Revolving Commitment Increase Lender’s Increase Commitment, which fee will be
paid on the Effective Date.
(b)    Holdings and the Borrower agree to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Amendment to the
extent required under Section 9.03 of the Credit Agreement.
SECTION 9.    Reaffirmation. Each of the Borrower and each other Loan Party
hereby (a) reaffirms its obligations under the Credit Agreement and each other
Loan Document to which it is a party, in each case as amended by this Amendment,
(b) reaffirms all Liens on the Collateral which have been granted by it in favor
of the Administrative Agent (for the benefit of the Secured Parties) pursuant to
the Loan Documents and (c) acknowledges and agrees that the grants of security
interests by and the guarantees of the Loan Parties contained in the Collateral
Agreement and the other Security Documents are, and shall remain, in full force
and effect immediately after giving effect to this Amendment.



--------------------------------------------------------------------------------

5

SECTION 10.    Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.


[Signature Pages Follow]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.


CROWN CASTLE INTERNATIONAL CORP.,
By
 
/s/ Jay A. Brown
 
Name: Jay A. Brown
 
Title: Senior Vice President, Chief Financial Officer and Treasurer





CROWN CASTLE OPERATING COMPANY,
By
 
/s/ Jay A. Brown
 
Name: Jay A. Brown
 
Title: Senior Vice President, Chief Financial Officer and Treasurer





CROWN CASTLE OPERATING LLC,
By
 
/s/ Jay A. Brown
 
Name: Jay A. Brown
 
Title: Senior Vice President, Chief Financial Officer and Treasurer





CCGS HOLDINGS CORP.,
By
 
/s/ Jay A. Brown
 
Name: Jay A. Brown
 
Title: Senior Vice President, Chief Financial Officer and Treasurer






[Incremental Facility Amendment No. 6 Signature Page]



--------------------------------------------------------------------------------




GLOBAL SIGNAL OPERATING PARTNERSHIP, L.P.,
By
 
/s/ Jay A. Brown
 
Name: Jay A. Brown
 
Title: Senior Vice President, Chief Financial Officer and Treasurer





CROWN CASTLE SOLUTIONS CORP.,
By
 
/s/ Jay A. Brown
 
Name: Jay A. Brown
 
Title: Senior Vice President, Chief Financial Officer and Treasurer





GLOBAL SIGNAL ACQUISITIONS III LLC,
By
 
/s/ Jay A. Brown
 
Name: Jay A. Brown
 
Title: Senior Vice President, Chief Financial Officer and Treasurer





GLOBAL SIGNAL ACQUISITIONS IV LLC,
By
 
/s/ Jay A. Brown
 
Name: Jay A. Brown
 
Title: Senior Vice President, Chief Financial Officer and Treasurer




[Incremental Facility Amendment No. 6 Signature Page]



--------------------------------------------------------------------------------




CROWN CASTLE TOWERS 06-2 LLC,
By
 
/s/ Jay A. Brown
 
Name: Jay A. Brown
 
Title: Senior Vice President, Chief Financial Officer and Treasurer





CROWN CASTLE NG NETWORKS LLC,
By
 
/s/ Jay A. Brown
 
Name: Jay A. Brown
 
Title: Senior Vice President, Chief Financial Officer and Treasurer



                        
CROWN CASTLE NG EAST LLC,
By
 
/s/ Jay A. Brown
 
Name: Jay A. Brown
 
Title: Senior Vice President, Chief Financial Officer and Treasurer





CROWN CASTLE NG WEST LLC,
By
 
/s/ Jay A. Brown
 
Name: Jay A. Brown
 
Title: Senior Vice President, Chief Financial Officer and Treasurer




[Incremental Facility Amendment No. 6 Signature Page]



--------------------------------------------------------------------------------






NEWPATH NETWORKS HOLDING LLC,
By
 
/s/ Jay A. Brown
 
Name: Jay A. Brown
 
Title: Senior Vice President, Chief Financial Officer and Treasurer





NEWPATH NETWORKS LLC,
By
 
/s/ Jay A. Brown
 
Name: Jay A. Brown
 
Title: Senior Vice President, Chief Financial Officer and Treasurer





TRISTAR INVESTORS LLC,
By
 
/s/ Jay A. Brown
 
Name: Jay A. Brown
 
Title: Senior Vice President, Chief Financial Officer and Treasurer


[Incremental Facility Amendment No. 6 Signature Page]



--------------------------------------------------------------------------------






MIZUHO BANK, LTD., individually and as Administrative Agent, Issuing Bank and
Swingline Lender,
By
 
/s/ Bertram H. Tang
 
Name: Bertram H. Tang
 
Title: Authorized Signatory
 
 
 
 
 




[Incremental Facility Amendment No. 6 Signature Page]



--------------------------------------------------------------------------------




REVOLVING COMMITMENT INCREASE LENDERS


SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 6 TO THE CREDIT AGREEMENT
DATED AS OF JANUARY 31, 2012, AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, MIZUHO
BANK, LTD. (AS SUCCESSOR ADMINISTRATIVE AGENT TO THE ROYAL BANK OF SCOTLAND
PLC), AS ADMINISTRATIVE AGENT, MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, AS SYNDICATION AGENT, AND MORGAN STANLEY SENIOR FUNDING, INC., AS
CO-DOCUMENTATION AGENT




Name of Institution:
 
 
REGIONS BANK
 
 
By
 
/s/ Joey Powell
Name: Joey Powell
Title: Senior Vice President




If a second signature is required:




By
 
 
Name:
Title:











--------------------------------------------------------------------------------




SCHEDULE 1
Increase
Revolving Commitment Increase Lenders
Increase Allocations
Regions Bank
$100,000,000.00
TOTAL:
$100,000,000.00





